216 F.2d 191
Ervin A. GIBB, Appellant,v.UNITED STATES of America, Appellee.
No. 15162.
United States Court of Appeals Fifth Circuit.
October 19, 1954.

Appeal from the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Judge.
Ervin A. Gibb, in pro. per.
Frank M. Johnson, Jr., U. S. Atty., M. Lewis Gwathney, Asst. U. S. Atty., Birmingham, Ala., Fred S. Weaver, Asst. U. S. Atty., Double Springs, Ala., for appellee.
Before BORAH, RIVES and TUTTLE, Circuit Judges.
PER CURIAM.


1
Upon the authority of Reed v. United States, 5 Cir., 142 F.2d 435 and Hamilton v. United States, 4 Cir., 204 F.2d 927, the judgment in the above styled case is affirmed.